Judge Parker
concurring in result.
I concur in the result only based on footnote one to State v. Blackwelder, 309 N.C. 410, 306 S.E. 2d 783 (1983). In the instant case, the victim was shot four times at close range. The victim received two wounds in the heart, one in the neck and one in the back. One of the bullets that entered her heart, passed through her stomach and lodged in her colon. “When proof of one act constituting an offense is sufficient to sustain a defendant’s conviction, multiple acts of the same offense are relevant to the question of sentencing, including whether the offense charged was especially heinous, atrocious or cruel.” Blackwelder, at 413, n. 1, 306 S.E. 2d at 786, n. 1.
Additionally, the victim did not receive medical attention for approximately two and a half hours. As the result of the gunshot wound to the heart, the victim has a permanent heart condition. Another one of the shots resulted in paralysis of one arm.
Applying the standard stated in State v. Medlin, 62 N.C. App. 251, 302 S.E. 2d 483 (1983), which was approved by the Supreme Court in Blackwelder, to the facts of the case sub judice, I am of the opinion that the trial court did not err in finding as an aggravating fact that the crime was especially heinous, atrocious or cruel.